This was a prosecution by the State of Indiana against appellant upon affidavit charging the unlawful possession of a still or distilling apparatus for the unlawful manufacture of liquor.
The appellant was not represented by an attorney, *Page 86 
was tried by the court, and found guilty of possession of a still as charged in the affidavit, fined $100 and committed to the Indiana Woman's Prison from one to five years.
The appellant filed a motion for a new trial alleging: (1) That the finding of the court is contrary to law; (2) that the finding of the court is not sustained by sufficient evidence. The court overruled the motion for a new trial.
There is ample evidence in the record to support the court's finding and judgment.
Judgment affirmed.